                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                      KNOXVILLE DIVISION

ROBERT B. BROWN,                                              )
                                                              )
                   Plaintiff,                                 )
                                                              )
v.                                                            )
                                                              )            NO. 3:17-cv-00555
EXACTECH, INC. and                                            )            REEVES/GUYTON
EXACTECH US, INC.,                                            )
                                                              )
                   Defendants.                                )
                                                              )

                                MEMORANDUM OPINION and ORDER

            Defendants have moved for summary judgment [D. 59] on all of Plaintiff’s claims [D. 57].

Because the claims are time-barred, Defendants’ motion will be GRANTED.

       I.      FACTUAL BACKGROUND

            Defendants, Exactech, Inc. and Exactech US, Inc. 1 produce medical devices, and specialize

in manufacturing orthopedic devices for joint arthroplasties (i.e., joint replacements) [D. 61-2, pp.

4-5]. For hip replacements, Exactech produces a device known as the “AcuMatch M-Series Fem-

oral Stem” [see D. 61-6; D. 57, ¶ 8]. Plaintiff underwent a total left hip replacement surgery on

September 14, 2001, where Dr. Robert Covino implanted an M-Series stem [D. 61-1, p. 5].

            The hip is a “ball-and-socket” joint that sits at the intersection of two bones: the femur and

the pelvis. At the end of the pelvis is the “socket”—known as the acetabulum—while the “femoral

head” is a ball-like protrusion, connected to the femur, that fits into the pelvic socket. In a healthy

hip, cartilage eliminates friction between the ball and the socket. When the cartilage is damaged




1
 Exactech US, Inc. is a wholly owned subsidiary of Exactech, Inc., and conducts Exactech, Inc.’s sales and distribution
activities in the United States [D. 57, ¶ 3].

                                                          1
or destroyed, a hip arthroplasty may be necessary to restore pain-free movement of the hip. The

M-Series stem that is the subject of this claim mimics the function of the femoral stem.

       For almost (but, importantly, not quite) fifteen years, Plaintiff suffered no side effects from

the hip replacement. Then, on May 24, 2016, Plaintiff was exiting his vehicle when the femoral

stem sheared and broke in half [D. 60-2, p. 2]. According to records, he was taken to a hospital for

treatment five days later, on May 29, and discharged on June 21 [Id., pp. 2, 4].

       Plaintiff originally filed his complaint more than fifteen years after the implant, on August

24, 2017, in the Northern District of Texas [D. 1]. Defendants quickly moved to transfer the case

out of Texas [D. 17], and later filed a motion for judgment on the pleadings [D. 22]. The Texas

court granted the motion to transfer, sending the case to the Eastern District of Tennessee [D. 31].

       An amended motion for judgment on the pleadings was then filed by Defendants [D. 44].

This Court denied that motion, because it raised a factual issue that was inappropriate for adjudi-

cation on a motion for judgment on the pleadings [D. 51, p. 8]. (The Court also ruled that Texas

law applied to this case [Id., p. 4].) Plaintiff filed an amended complaint to make a minor correction

on August 9, 2018 [D. 57], and Defendants filed this motion for summary judgment on August 14,

2018, which—after a response and a reply—is now ripe for the Court’s decision [D. 59, 61, 62].

       Plaintiff raises eight claims for relief [D. 57, pp. 13-31]. In their motion for summary judg-

ment, Defendants do not raise any substantive arguments against these claims. Instead, they con-

tend Plaintiff’s claims should be dismissed because they are time-barred under the relevant Texas

statute of repose [D. 59]. In response, Plaintiff argues he is entitled to exceptions under the statute

of repose. In the alternative, he contends the statute of repose as applied to him is unconstitutional,

both under the Texas and U.S. Constitutions, or that it violates public policy [D. 61].




                                                  2
     II.      LEGAL STANDARD

           Summary judgment is proper only if the record shows there is “no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a).

A dispute is genuine if a reasonable jury could find in the nonmoving party’s favor. Anderson v.

Liberty Lobby, 477 U.S. 242, 248 (1986). A fact is material if it “might affect the outcome of the

suit under the governing law.” Id.

           The moving party bears the initial burden of showing that there is no genuine issue of

material fact on any element of the other party’s claim or defense. Stiles ex rel. D.S. v. Grainger

Cty., 819 F.3d 834, 847 (6th Cir. 2016). Ultimately, “[t]he critical inquiry for a district court is

‘whether the evidence presents a sufficient disagreement to require submission to a jury or whether

it is so one-sided that one party must prevail as a matter of law.’” Miller v. Calhoun Cty., 408 F.3d

803, 812 (6th Cir. 2005) (citing Anderson, 477 U.S. at 251-52).

    III.      DISCUSSION

            a. Statute of Repose & Exceptions

           Statutes of limitation and statutes of repose are both concerned with the amount of time a

plaintiff has to file her lawsuit. 51 Am. Jur. 2d Limitation of Actions § 4 (Westlaw 2019 update).

And while statutes of repose “may not submit, to a simple, universal definition,” they are distinct

from statutes of limitation in both design and purpose. Methodist Healthcare Sys. of San Antonio,

Ltd., L.L.P. v. Rankin, 307 S.W.3d 283, 286 (Tex. 2010); see 51 Am. Jur. 2d, supra.

           Fundamentally, a statute of limitation applies when a cause of action has accrued, while a

statute of repose applies to an action which may accrue, should an injury occur in the future. 51

Am. Jur. 2d, supra; 5 William V. Dorsaneo III, Texas Litigation Guide, § 72.02A[1] (Matthew

Bender). “[W]hile statutes of limitations operate procedurally to bar the enforcement of a right, a



                                                   3
statute of repose takes away the right altogether, creating a substantive right to be free of liability

after a specified time.” Methodist Healthcare Sys., 307 S.W.3d at 286 (quoting Gailbraith Eng’g

Consultants, Inc. v. Pochucha, 290 S.W.3d 863, 866 (Tex. 2009)).

         Under the Texas statute of repose which applies in products liability cases, the claimant

must generally commence a products liability action 2 against the manufacturer or seller of a prod-

uct within fifteen years of the date the defendant sold the product. TEX. CIV. PRAC. & REM. CODE

ANN. § 16.1012(b). Plaintiff commenced his suit more than fifteen years from the date of sale, but

argues he is entitled to the benefit of certain statutory exceptions to the fifteen-year time limit.

         Two exceptions to the general rule are available. First, the statute of repose will not apply

when the manufacturer or seller has expressly warranted, in writing, that the product has a useful

safe life of longer than fifteen years. Id. § 16.1012(c).

         Nor will the statute apply under the so-called “latent disease” exception, where the claimant

is exposed to the product within fifteen years of sale, the exposure causes the disease that is the

subject of the action, and the symptoms of the disease do not manifest until after fifteen years from

sale. Id. § 16.1012(d)(1)-(3). A related provision provides the statute of repose “does not reduce a

limitations period for a cause of action described by Subsection (d) [the ‘latent disease’ exception]

that accrues before the end of the limitations period under this section.” Id. § 16.1012(d-1).

            i.    Express Warranty

         The first exception to the statute of repose provides the fifteen-year limitation will not ap-

ply when the manufacturer or seller “expressly warrants in writing that the product has a useful

safe life of longer than 15 years.” Id. § 16.012(c) (emphasis added).


2
 Meaning “any action against a manufacturer or seller for recovery of damages or other relief for harm allegedly
caused by a defective product, whether the action is based in strict tort liability, strict products liability, negligence,
misrepresentation, breach of express or implied warranty, or any other theory or combination of theories[.]” TEX. CIV.
PRAC. & REM. CODE ANN. § 16.012(a)(2).

                                                            4
           Plaintiff “concedes that Dr. Brian Covino, M.D. [who performed the surgery in 2001] can-

not recall an express and direct affirmation from Defendants that the [device’s] lifespan was 15-

20 years” [D. 61, ¶ 29]. In his affidavit, Dr. Covino asserts he “would have advised the patient of

an expected 15-20 year life span of the implant,” and he would have provided the advice “orally

and/or in writing” prior to the surgery [D. 61-4, ¶ 8]. Plaintiff contends this “advice” amounts to a

warranty. But his argument fails under the clear statutory language of § 16.012(c).

           First, a doctor is not a “manufacturer” or “seller” within the meaning of the statute. 3 See

Hadley v. Wyeth Laboratories, Inc., 287 S.W.3d 847, 849-50 (Tex. Ct. App. 2009) (finding that,

at common law, doctors are not considered “sellers” for products liability purposes, and that stat-

utory definition does not abrogate the common law definition). So even if Dr. Covino had ex-

pressly warranted the product in writing, his warranty would be legally ineffective.

           Plaintiff also concedes that it is “part and parcel of Defendants’ business model to not

directly provide a warranty for their products” [D. 61, ¶ 30]. Instead, Defendants purportedly war-

rant their products by producing (or “caus[ing] to be produced”) “literature” suggesting the product

will last fifteen to twenty years, and “indirectly advis[ing] and inform[ing] practitioners that their

product has a specific life expectancy” [D. 34, 36]. Setting aside whether such literature counts as

a “writing,” such an “indirect” warranty is not an express warranty, which is what the statute re-

quires [see also D. 61, ¶ 32 (arguing Defendants’ used “unofficial” statements of sales represent-

atives “to imply a warranty to the orthopedic surgeon community”) (emphasis added)].

           To prevail, the party seeking the benefit of the § 16.012(c) exception needs to show the

“manufacturer” or “seller” made a written, express warranty. Plaintiff has not done so, and there-

fore cannot claim the exception.



3
    The applicable statutory definition is found at TEX. CIV. PRAC. & REM. CODE ANN. § 82.001. See id. § 16.012(a)(1).

                                                           5
           ii.   Latent Disease

         Plaintiff next argues that under the “plain language” of § 16.012(d-1), he should not be

subject to the fifteen-year limit [D. 61, p. 9]. Separately, he argues that he qualifies for the “latent

disease” exception 4 in § 16.012(d). In essence, Plaintiff treats these as two different exceptions.

But by the terms of the statute, Plaintiff must first show that his cause of action is the sort described

in subsection (d) before he can claim the particular exception of subsection (d-1). See TEX. CIV.

PRAC. & REM. CODE ANN. § 16.012(d-1) (“This section does not reduce a limitations period for a

cause of action described by subsection (d) that accrues before the end of the limitations period

under this section”) (emphasis added).

         Subsection (d) provides that the statute of repose will not apply when the claimant estab-

lishes the following: “1) they were exposed to the product that is the subject of the action before

the end of 15 years after the date the product was first sold; 2) the claimant’s exposure to the

product caused the claimant’s disease that is the basis of the action; and 3) the symptoms of the

claimant’s disease did not, before the end of fifteen years after the date of the first sale of the

product by the defendant, manifest themselves to a degree and for a duration that would put a

reasonable person on notice that the person suffered some injury.” Id. § 16.012(d)(1)-(3).

         The parties agree the femoral stem broke within fifteen years of the date of sale, that Plain-

tiff brought suit after fifteen years (outside the applicable statute of repose), and that suit was

brought within two years of the date the injury actually occurred (inside the applicable statute of

limitations 5). Plaintiff argues that because he received the implant within fifteen years of the date




4
  The word “latent” never appears in the statute, but Texas courts have informally referred to this provision as the
“latent disease” exception. See Gailbraith, 290 S.W.3d at 867 (“Products claims now have their own statute of repose,
a fifteen-year period to which exception is made for products with longer warranties [§ 16.012(c)] and products that
cause latent diseases [§ 16.1012(d)]”).
5
  TEX. CIV. PRAC. & REM. CODE ANN. § 16.003.

                                                         6
of sale, and it caused his injury at a later date, he can claim the protection of subsection (d). And

because subsection (d-1) does not reduce the applicable statute of limitations period for a cause of

action in these situations, he argues the suit is timely under this narrow exception. 6

         To recover in tort, a plaintiff must show i) defendant had a duty; ii) defendant breached

that duty; and that the defendant iii) caused iv) a harm (for which plaintiff can be compensated in

damages). Traditional tort law doctrine is well-equipped to compensate plaintiffs for injuries that

manifest quickly or immediately—in other words, where the breach immediately causes the injury

that leads to the harm. See In re Paoli R.R. Yard Litig., 916 F.2d 829, 851 (3d. Cir. 1990) (citing

Note, Medical Surveillance Damages: A Solution to the Inadequate Compensation of Toxic Tort

Victims, 63 Ind. L.J. 849 (1988)).

         But traditional tort law was not developed in a world where individuals may unwittingly

expose themselves to a variety of toxic substances that could cause serious harm later in life. A

“latent” disease or injury is a modern tort concept introduced to provide redress for plaintiffs whose

claim for damages arise long after they are exposed to the substance that caused their injury or

disease. Id.; see also Albertson v. T.J. Stevenson & Co., Inc., 749 F.2d 223, 230 (5th Cir. 1984)

(describing the “pure” latent injury case, where “the plaintiff fails to discover either the injury or

its cause until long after the negligent act occurred”).

         Plaintiff (implicitly) relies on the assumption that “disease” should be read broadly to en-

compass any sort of injury [D. 61, p. 15]. Defendants argue the statutory exception was not meant

to include an “acute, traumatic” injury, like the one suffered here; instead, it should only apply

when there is a “slow, insidious” progression of a latent disease [D. 62, p. 5].




6
 Again, in his brief, Plaintiff argues from the premise that (d) and (d-1) are independent exceptions. They are clearly
not, so the Court is grafting these separate arguments on one another for clarity [see D. 61, pp. 5-11, 15-16].

                                                          7
         Medical device failures are not the prototypical latent injury situation. In re Paoli R.R. Yard

Litig., 916 F.2d at 851 (latent injury case “ordinarily arises” in one of three situations: occupational

disease, medical malpractice, and pharmaceutical side effects). Texas courts have not addressed

whether medical device failures might count as a latent injury or disease under this statute, nor is

there much useful analysis from other states with similar statutes of repose. 7

         A Texas appellate court has addressed the conflation of “injury” and “disease” in a similar

context. See Howard v. Fiesta State Show Park, Inc., 980 S.W.2d 716, 718 (Tex. Ct. App. 1998).

In that case, the plaintiff had ridden a roller coaster on May 17, 1992, and shortly after the ride,

experienced a pain in his neck. He sought treatment, but the doctor could not determine whether

the roller coaster ride caused the pain, or whether it was related to the plaintiff’s history of back

problems; in any event, the pain subsided and the plaintiff did not file suit. Id.

         More than three years later, the plaintiff began to experience recurrent headaches, accom-

panied by hypertension, dizziness, vision problems, hearing problems, and short term memory

loss. Id. He learned from a doctor that a tear in the membrane surrounding his brain and spinal

cord—likely suffered during the roller coaster ride—caused these symptoms. Id. After surgery, he

promptly sued the theme park on December 19, 1996, although his suit fell outside the applicable

two-year statute of limitations. Id. at 718-19.

         But he argued his suit was not time-barred because the “discovery rule”—which delays the

accrual of a cause of action until the plaintiff knows, or should have known, of the injury—should

apply in his case. Id. at 719-20. In Texas, the discovery rule pertains to cases where the injured




7
  The closest discussion comes from a recently issued multidistrict litigation opinion. In re Biomet M2a Magnum Hip
Implant Prods. Liab. Litig., No. 3:12-MD-2391 et al., 2019 U.S. Dist. LEXIS (N.D. Ind. Jan 3, 2019). The opinion
addresses a judicially created latent disease exception to a statute of repose in North Carolina. But the North Carolina
case law is horrendously complicated and inconlusive—the bushwhacking required to harvest any persuasive reason-
ing that might be fruitful is simply not worth it.

                                                           8
party was exposed to a latent disease, and remained asymptomatic for a period beyond the expira-

tion of the statute of limitations. The plaintiff tried to analogize his late-appearing roller coaster

injury to such a disease. Id. at 722 (citing Childs v. Haussecker, 974 S.W.2d 31 (Tex. 1998)).

       The court of appeals did not agree. While the plaintiff did not discover the full extent of

his injuries until later, the plaintiff “knew he had been injured during the roller coaster ride.” Id.

The discovery rule should apply in cases where “the disease inherently lay dormant for many years,

could not be detected for an extended time, the plaintiff experienced no immediate injury, or there

was no single event upon which the cause of action could accrue.” Id. The roller coaster incident

was a “single, discernable event,” from which an injury arose, and therefore applying the discovery

rule was not appropriate. Id.

       The reasoning used here suggests that a Texas court would decide similarly when inter-

preting § 16.012(d). To meet the statute of repose exception, the claimant must show they were i)

exposed to the product within fifteen years of the product’s sale, ii) that the exposure caused the

disease, and ii) that the symptoms manifested after fifteen years had elapsed. TEX. CIV. PRAC. &

REM. CODE ANN. § 16.012(d)(1)-(3).

       In Howard, the plaintiff’s exposure to the harm, the actual injury, and his awareness of the

harm were simultaneous. Here, Plaintiff is arguing that because there was a gap between his ex-

posure and his injury, he is entitled to the statutory exception. But under the reasoning of Howard

and the plain language of § 16.012(d), the separation in time between the exposure to the product

and the resulting harm is immaterial. The relevant consideration is whether there was a gap be-

tween when the injury occurred, and when the harm became apparent.

       Plaintiff’s harm appeared immediately after the injury. He testified that his problems began

the day he stepped out of his truck and felt “something” [D. 60-2, p. 2]. Even though he checked



                                                  9
into the hospital eight days later, he reported that at the time that he had been feeling left hip pain

for eight days [Id., p. 3]. Because Plaintiff has admitted the symptoms were immediately apparent,

and the latent disease exception should not apply in this circumstance.

       Finally, to hold otherwise would create an exception that swallows the rule. This is likely

not the first case where a medical device manufacturer has sold a product to a doctor who imme-

diately uses it for a joint replacement, and the product (unfortunately) fails many years down the

line. Indeed, one could assume that in most cases, there is a temporal separation between exposure

to a defective medical device and its failure. If the Court were to rule that Plaintiff could claim the

benefit of § 16.012(d), it would effectively create a “medical device exception” for an otherwise

strict statute of repose. There is no evidence the Texas legislature intended this outcome.

       Plaintiff’s claims are not subject to the statutory exception under § 16.012(d), so the Court

need not address whether subsection (d-1) applies. Because neither the subsection (c) nor (d) ex-

ception fits with these facts, the Court finds the fifteen-year statute of repose applies in this case.

         b. Constitutional and Policy Claims

       The Court must now address whether the application of the statute would be contrary to

the United States Constitution, the Texas Constitution, or public policy.

          i.   Constitutional Claims

       Plaintiff’s constitutional claims come in two flavors. First, Plaintiff argues the statute of

repose is invalid under the Texas Constitution’s “open courts” provision. Second, Plaintiff argues

the statute of repose violates the concept of “fundamental fairness” protected by the Texas and

U.S. Constitutions. Both arguments are built upon the same foundation.




                                                  10
       Courts reviewing the constitutionality of Texas statutes presume “the legislature has not

acted unreasonably or arbitrarily.” Methodist Healthcare Sys., 307 S.W.3d at 285 (quoting Smith

v. Davis, 426 S.W.2d 827, 831 (Tex. 1968)). The party attacking the law bears the burden of per-

suasion, and a court “need not exercise [its] ingenuity to find reasons for holding the law invalid.”

Id. (quoting Tex. Nat’l Guard Armory Bd. v. McCraw, 126 S.W.2d 627, 634 (Tex. 1939)).

       Under the Open Courts provision of the Texas Constitution, “[a]ll courts shall be open, and

every person for an injury done him, in his lands, goods, person, or reputation, shall have remedy

by due course of law.” Tex. Const. art. 1 § 13. Thus, the legislature may not withdraw a common-

law remedy if doing so is “arbitrary or unreasonable.” Methodist Healthcare Sys., 307 S.W. 3d at

285-86 (quoting Lebohm v. City of Galveston, 275 S.W.2d 951, 955 (Tex. 1955)). But the remedy

may be curtailed if it is reasonably substituted with another remedy, constitutes a reasonable exer-

cise of the police power, or is done in the interests of the general welfare. Id.

       In Methodist Healthcare Systems, the Texas Supreme Court addressed whether a different

statute of repose (applying to medical malpractice suits) was constitutional under the Open Courts

provision. The applicable statute of repose in that case was for ten years. Id. at 285. The plaintiff

had a hysterectomy in November 1995, but only learned that a surgical sponge had been left inside

her after consulting a physician in July 2006. Id. Summary judgment was granted for the defend-

ants because the suit was commenced outside of the ten year timeframe, but the court of appeals

reversed, holding the statute unconstitutional under the Open Courts provision. Id.

       The supreme court reversed the judgment of the court of appeals, and found the statute was

constitutional. Id. at 292. The Open Courts provision, it held, “confers a constitutional right of

access but not an everlasting one.” Id.




                                                  11
        In that case, the plaintiff did not discover her injury until after the ten year period had

elapsed, so it would have been impossible for her to commence the suit within the applicable time

period on those facts. In this case, the injury occurred within the applicable time period of fifteen

years, but suit was filed more than fifteen years after the date of sale (although within the applica-

ble statute of limitations).

        This presents an interesting hypothetical that is not answered by the facts in Methodist

Healthcare Systems: If the plaintiff is injured by the product just before the end of the fifteen-year

window, to the point that a plaintiff could not practically commence the suit until after fifteen years

have elapsed, would the Open Courts provision be violated in that scenario? (Or, would it violate

fundamental fairness?) Plaintiff was discharged from the hospital on June 21, 2016, less than three

months before September 14, 2016, when the fifteen-year clock would run out.

        This Court is not sure, and the Texas courts have apparently not decided. But Plaintiff has

not fleshed his argument out in the brief. The Court must apply a presumption that the challenged

statute is constitutional and it cannot apply its own ingenuity to make Plaintiff’s case for him. It

finds Plaintiff has not met his burden of persuading the Court that § 16.012 is unconstitutional in

this scenario. For that reason, the Court concludes that § 16.012 does not violate the Open Courts

provision or the fundamental fairness principles inherent in the Texas and U.S. Constitutions.

          ii.   Public Policy

        The public policy argument is thin. The thrust of Plaintiff’s contention is that by allowing

“intentional” wrongdoers to take advantage of the statute, the “fair and just balance” struck by the

statute would be disrupted [D. 61, ¶ 67]. Under the law as written, a “products liability action” is

defined as: “[A]ny action against a manufacturer or seller...caused by a defective product, whether

the action is based in strict tort liability, strict products liability, negligence, misrepresentation,



                                                  12
breach of express or implied warranty, or any other theory or combination of theories[.]” TEX.

CIV. PRAC. & REM. CODE ANN. § 16.003 (emphasis added).

          The statutory language belies the premise of Plaintiff’s argument. The statute of repose

applies to an action brought under “any theory or combination of theories.” Whether prudent or

not, the language suggests the Texas legislature did not intend to discriminate between intentional

and unintentional wrongdoers. Instead, the language indicates the legislature intended to create an

umbrella under which any products liability defendant could seek protection, notwithstanding their

degree of culpability. This Court should not second-guess legislative policy, and it will not elect

to do so here by denying the motion for summary judgment on these public policy grounds.

    IV.      CONCLUSION

          In conclusion, the fifteen-year statute of repose applies to bar Plaintiff’s claims, and the

Court has not found the statute violates either the Texas or U.S. Constitution. For these reasons,

Defendants’ motion for summary judgment [D. 59] is GRANTED, and this case is DISMISSED.

          IT IS SO ORDERED.


                                                ______________________________________
                                                _ _____
                                                      _____
                                                          ___________
                                                                    ___
                                                                      ______________
                                                UNITED
                                                UNITED STATES
                                                         STAATESS DISTRICT
                                                                  DIS   CT JUDGE
                                                                    STRIC




                                                  13
